Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant argues that the term "embedded" is limited to surrounding or encasing the trace in a manner that must be different than "embedded in a sandwich type layer" or "embedded between". It is not persuasive. The argument relies upon an overly narrow interpretation of the word "embed" as demonstrated in the final office action. For something to be "embedded between", for example, is to describe how it is embedded, not to change the definition of embedded as argued. Applicant also discloses "forming a conductive trace 42 and embedded between topcoat 46 and base 40" ([0083], lines 7-9 from bottom in PGPub US 2020/0031040). Chopra discloses that 'the conductive feature is at least a portion of a conductive line, a conductive trace, a conductive via ...' ([0067]). Thus, Chopra discloses the same conductive trace like Applicant disclosed.
Applicant argues that Chopra does not teach a conductive trace embedded within a polymer because the scope of the word embedded is limited to “fixed firmly and deeply in a surrounding mass” and Chopra does not teach this.  This argument is not persuasive.  Applicant’s argument relies upon a particular usage and understanding of the term. However, the term is not limited to the argued usage.  As one having ordinary skill in the art would recognize, the term is commonly used in the same the manner relied upon in the rejection. Each of US 2021/0197519 (paragraph [0075]), US 2016/0289003 (paragraphs [0030], [0041]; Figure 1), US 2007/0267749 (Figures 2A, 2B; paragraphs [0020] and [0025]), US 4,803,104 (Figure 1; col. 10, lines 23-35) and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742